Exhibit 10.45
 
 
 
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
 
1. CONTRACT ID CODE
PAGE OF PAGES
             V 1 2
2. AMENDMENT/MODIFICATION NO
3. EFFECTIVE DATE
4. REQUISITION/PURCHASE REQ. NO.  
5. PROJECT NO. (If applicable)
P00003
 
06/13/2011
SEE SCHEDULE
         
6. ISSUED BY
CODE
W9113M
7. ADMINISTERED BY (If other than item 6)
CODE
 
USASMDC/ARSTRAT
SMDC-RDC-EB
64 Thomas Johnson Drive
Frederick MD  21702-4300


DCMA AMERICAS (CANADA)
275 BANK ST.
SUITE 200
OTTAWA, ONT. CNK2P-2L6
 
                         
8. NAME AND ADDRESS OF CONTRACTOR  (No., Street, County, State and Zip Code)
TEKMIRA PHARMACEUTICALS CORPORATION
 
9A. AMENDMENT OF SOLICITATION NO.
8900 GLENLYON PKY SUITE 100
BURNABY V5J 5J8
 
9B. DATED (SEE ITEM 11)
 
  X
10A. MOD. OF CONTRACT/ORDER NO.
W9113M-10-C-0057
  X 10B. DATED (SEE ITEM 13)
CODE    L8144
 
FACILITY CODE
 
14-Jul-2010
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
o
The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer
 
o is extended           o   is not extended.
 
Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning _____ copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN
REJECTION OF YOUR OFFER. If by virtue of this amendment you desire to change an
offer already submitted, such change may be made by telegram or letter, provided
each telegram or letter makes reference to the solicitation and this amendment,
and is received prior to the opening hour and date specified.
 
12. ACCOUNTING AND APPROPRIATION DATA (If required)
See SCHEDULE
                       
13.  THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
                     
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
Mutual Agreement of Both Parties
 
D. OTHER (Specify type of modification and authority)
                   
E. IMPORTANT:         Contractor       o  is not,        x   is required to sign
this document and return           1          copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
See Attached summary of changes .
 
 
 
 
Except as provided herein, all terms and conditions ofthe document referenced in
Item 9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
Ian Mac Lachlan, Ph.D.
Executive Vice President and Chief Scientific Officer
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
 
         
TEL: 
EMAIL: 
 
15B. CONTRACTOR/OFFEROR
15C. DATE SIGNED
16B. UNITED STATES OF AMERICA
16C. DATE SIGNED
     
June 16, 2011
                    BY        
(Signature of person authorized to sign)
   
(Signature of Contracting Officer)
     

 

EXCEPTION TO SF 30
APPROVED BY OIRM 11-84
30-105-04
STANDARD FORM 30 (Rev. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 
 
 
 

--------------------------------------------------------------------------------

 
W9113M-10-C-0057
(oconnels 111348)
Page 2 of 2
 
 
SECTION SF 30 BLOCK 14 CONTINUATION PAGE
 
SUMMARY OF CHANGES


 
A.  The purpose of
this modification is to 1) replace Exhibits AOO 1 through A006 in Section J with the attachments to this modification at no additional l cost to the Government and 2) obligate additional
incremental FYI 1 funding as shown below .
 


SECTION G - CONTRACT ADMINISTRATION  DATA
 


Accounting and Appropriation Summary for the Payment Office
 
As a result of this modification, the total funded amount for this document was increased by $3,000,000.00 from $14,308,692.00 to $17,308,692 .00.


SUBCLIN 000102:
 
AB: 9710400 .26TM 5YTM W61D 255999 BD36966000 S49012 DODAAC: HDl 115 (CIN
000000000000000000000000000000)  was increased
 by $3,000,000.00 from $4,204,016 .00 to $7,204,016.00
 


B.   All other terms and conditions of this contract remain the same and in full force and effect.


 


(End of Summary of Changes)